Citation Nr: 1210713	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-39 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for anxiety disorder, evaluated as 10 percent disabling from July 31, 2007, and as 50 percent disabling from September 20, 2008.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for scarring due to a fragment wound of the back.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2008 rating decisions by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of the Veteran's appeal, the RO awarded an increased evaluation for the service-connected anxiety disorder from 10 percent to 50 percent, effective from September 20, 2008.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

(The decision below addresses the claims for higher initial evaluations for anxiety disorder, service connection for bilateral knee disability and service connection for scarring due to a back wound.  The remaining claims are addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  From July 31, 2007, the Veteran's anxiety disorder was manifested by symptoms best described as mild and transient, which affected his ability to perform occupational tasks only in times of significant stress, and were well controlled by medication.

2.  From September 20, 2008, the Veteran's anxiety disorder was manifested by symptoms best described as causing occupational and social impairment with reduced reliability and productivity due to flashbacks, chronic sleep impairment, attention disturbance, difficulty concentrating, fleeting suicidal ideation, irritable outbursts and mild memory loss.  

3.  The Veteran does not have a knee disability that is attributable to his active military service.  

4.  The Veteran likely has scarring of the back that is associated with a wound that was incurred during military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent from July 31, 2007, or 50 percent from September 20, 2008, for anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2011).

2.  The Veteran does not have a knee disability that is the result of disease or injury incurred in or aggravated during active military service; nor may arthritis of the knees be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

3.  The Veteran has scarring of the low back that is likely the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision has been accomplished regarding the claims decided herein.  Through August 2007, February 2008, and May 2008 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board notes that the August 2007 VCAA notification only addressed PTSD, and did not specifically mention anxiety disorder.  However, during the course of the claim, it has become evident that much of the mental health symptomatology referenced by the Veteran is attributable at least in part to anxiety disorder.  A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  Thus, in this case, the Board finds that the letter advising the Veteran of the evidence needed to establish service connection sufficiently addressed what was clinically confirmed as an anxiety disorder.  

In Dingess, supra, the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection for an anxiety disorder.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds that the identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  The Veteran was provided VA examinations in connection with his claims, the reports of which are also of record.  The examination reports contain sufficient evidence by which to decide the claims.  The reports address the current level of severity of the Veteran's service-connected anxiety disorder and the impact of the Veteran's anxiety symptomatology on his ability to maintain a substantially gainful occupation.  The reports further address whether the Veteran has PTSD and bilateral knee disorders that are the result of service.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Because this appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

By rating decision dated in November 2007, service connection for anxiety disorder was granted pursuant to at 38 C.F.R. § 4.130, Diagnostic Code 9413, and a 10 percent disability rating was assigned from July 31, 2007, the date the claim for service connection was received.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating.  38 C.F.R. § 4.130.

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating.  Id.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  Id.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Id.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.  

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.  

In the present case, the Veteran contends that the symptomatology associated with his PTSD is more severe than that which is reflected in the currently assigned ratings.  The Veteran's assertions regarding his psychiatric pathology involve matters capable of lay observation, and are deemed to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such descriptions must, however, be considered in conjunction with the clinical evidence of record and the pertinent rating criteria.   

A VA clinical note dated May 2007 reflects complaints of depression and recurrent thoughts about Vietnam.  The Veteran became tearful when discussing his Vietnam experiences.  Overall, his mood was "down."   During a June 2007 psychiatric consultation, the Veteran indicated that he felt irritable and had violent outbursts.  He avoided crowds and external stimuli reminding him of his combat experiences.  He was hypervigilant.  He had recurring nightmares and intrusive thoughts of Vietnam.  Over the past 6 months, his symptoms had worsened.  He felt depressed, had a decreased appetite, was socially withdrawn, and found little interest in activities that he previously enjoyed.   He had trouble concentrating and found it difficult to make decisions.  He denied suicidal ideation or intent.  

On VA examination in November 2007, the Veteran reported that he had been married for many years and that his relationship with his wife and daughter were good.  Prior to taking anti-depressants, however, he had been prone to irritable outbursts with his family.  He enjoyed carpentry, home maintenance, and playing cards.  He felt that he was functioning "average-day to day." He had good relationships with family and friends; however, he felt on guard and anxious in public.  There was no alcohol or drug abuse, nor was there suicidal or violent behavior.  Hygiene was appropriate.  During a mental status examination, it was noted that the Veteran was easily distracted.  He was unable to do serial 7's or spell a word forward and backward.  He averaged 5 to 6 hours of sleep a night, but 2-3 times a week he was awakened by distressing dreams about Vietnam.  He was able to return to sleep after these episodes.  There was no inappropriate behavior, panic attacks, suicidal or homicidal ideation, or violent episodes.  A slight impairment of recent memory was noted.  He denied flashbacks.  The examiner diagnosed anxiety disorder, not otherwise specified (NOS) and assigned a Global Assessment of Functioning (GAF) score of 65 to 70.  The examiner noted that the Veteran's symptoms were controlled effectively with medication; however, he still had some mild breakthrough symptoms.  In the examiner's view, the Veteran's symptoms were analogous to the criteria described for a 10 percent disability evaluation under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

A September 2007 clinical psychiatric evaluation noted that the Veteran's mood had improved overall and that his "road rage" had abated somewhat.  He was less irritable and depressed; in addition, his sleep was better.  However, his energy was still low, and he had little interest in activities.  

In a January 2008 statement, the Veteran reported that his anxiety symptoms had worsened since he was last examined.  Specifically, he reported that his nightmares and flashbacks occurred on a daily basis, and that his nightmares were so severe that he could not get back to sleep without checking his home to ensure that it was secured.  He reported that he did not trust anyone and preferred to isolate.  He forgot the names even of close family members.  He could not tolerate sudden, loud noises.  He also reported homicidal and suicidal ideation with no plan or intent.  The Veteran felt that his symptoms affected "every aspect of ... daily living and livelihood."  

A July 2008 psychiatric review conducted by the Social Security Administration (SSA) characterized the Veteran's anxiety disorder as "not severe."  The report noted that the Veteran's symptoms were "well controlled with medication."  There was no evidence of episodes of decompensation.  Restriction of activities of daily living, difficulties in maintaining social functioning, and difficulties in maintaining concentration, pace, and persistence were all described as "mild."  

The Veteran underwent another VA mental health examination on September 20, 2008.  He reported episodes of anger while driving, intrusive thoughts, and nightmares 4 to 5 times per week. He avoided talking about his experiences in Vietnam, and reported that he no longer enjoyed previously pleasurable activities such as hunting and basketball.  He denied difficulty connecting with others and denied a sense of a foreshortened future.  His plans included travel and "enjoying life."  He did not feel comfortable in crowds, preferring to spend time with family.  There was evidence of mild hypervigilance.  He had "some" feelings of depression 3 to 4 times a week, for approximately 1 hour.  A mental status examination was normal with the exception of some difficulty with concentration and fleeting suicidal ideation without intent.  He had some verbal outbursts but no physical altercations.  He was able to maintain his hygiene and had no other inappropriate behavior.  The examiner diagnosed anxiety disorder, not otherwise specified, and assigned a GAF score of 65.  The examiner described the Veteran's symptoms as "in the mild range" with occasional breakthrough of symptoms that caused "occasional problems."  The examiner described the Veteran's symptoms as analogous to the criteria described for a disability evaluation of 30 percent under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

A September 2009 lay statement showed that the Veteran's symptomatology was virtually unchanged from those he described in January 2008. 

Upon review, the Board finds that a 10 percent disability rating for service-connected anxiety is appropriate for the period from July 31, 2007 to September 20, 2008.  The Veteran's symptoms consisted of occasional nightmares; chronic sleep impairment; intrusive thoughts; slight memory loss; and a need to isolate with family and friends.  However, he had good relationships with his wife and daughter, as well as a circle of friends.  There was no inappropriate behavior, and most of the Veteran's symptoms were controlled well with medication.  A GAF of 65 to 70 was assigned.  This score is indicative of some mild symptoms, but generally functioning pretty well with some meaningful interpersonal relationships.   Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  He did not exhibit symptoms analogous to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his symptoms.  On the contrary, the record reflects that the Veteran enjoys engaging in home maintenance activities and was able to perform all activities of daily living.  When symptoms of anxiety broke through, they caused only mild social impairment.  As to occupational impairment, the record reflects that the Veteran was no longer working as a result of his knee disabilities.  There was no indication that the Veteran's mental health disorder played a role in his decision to leave the workforce.  In fact, records from the Social Security Administration (SSA) show that the "claimant does not allege mental impairment."  

The Board has considered the Veteran's January 2008 statement indicating that his anxiety disorder was debilitating and affected all aspects of his life; however, the statement is at odds with the remaining evidence of record, including the VA and SSA examination reports and clinical notes, which reflected only mild impairment prior to September 20, 2008.  

The RO awarded a disability evaluation of 50 percent from September 20, 2008, the date of the Veteran's most recent VA examination, although symptoms reported on that examination are more closely aligned with the criteria for a 30 percent rating.  His symptoms do not rise to the level of occupational and social impairment, with deficiencies in most areas, as a result of symptoms such as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  According to the September 2008 examination, the Veteran's GAF score was 65, indicative of mild symptomatology.  He was able to function independently, although he had some irritable outbursts while driving.  He reported suicidal ideation but no intent to carry out his plans.  He had plans for the future which included "enjoying life."  There was no indication of panic or depression affecting his ability to function independently.  His speech and hygiene were appropriate, with no evidence of inappropriate behavior.  Although the Veteran reported the need to check his home's security following nightmares, the Board does not find that this tendency rises to the level of "obsessional rituals which interfere with routine activities."  After consideration of all of the evidence, the Board finds that the criteria for the next higher rating of 70 percent from September 20, 2008, have not been met.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).   The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating, it must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.   Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no evidence that the Veteran has been hospitalized for his anxiety or that it has interfered with his work to a marked degree.  Although the Veteran is no longer working, SSA records clearly show that the Veteran is disabled as a result of his knee disability.  He did not allege mental impairment while claiming SSA benefits.  The existing schedular rating is based upon the average impairment of earning capacity, and is intended to be considered from the point of view of the Veteran working or seeking work.  The symptoms experienced by the Veteran are contemplated by the rating criteria.  A referral for consideration of an extraschedular rating for his anxiety for any time during the current appeal is, therefore, not warranted.  38 C.F.R. § 3.321 (b)(1).  

In sum, the preponderance of the evidence is against the claim.  The evidence demonstrates that the Veteran's anxiety does not warrant a rating in excess of 10 percent from July 31, 2007, or in excess of 50 percent from September 20, 2008.  As the preponderance of the evidence is against the Veteran's increased rating claim, the benefit-of- the-doubt doctrine does not apply; therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Bilateral Knee Disorder

The Veteran has been diagnosed with degenerative joint disease of the knees, which he attributes to jumping out of aircraft into combat zones during service.  A combat veteran's assertions of an event during combat are to be presumed true if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Veteran's DD Form 214 reflects that he received several combat decorations, including a Purple Heart, for his actions in Vietnam.  The Board finds that the appellant is a combat veteran and his assertions as to aircraft drops are presumed true as they are consistent with his service.  Id.  

There is no indication of treatment for knee disorders during service; nor was any such treatment noted on his separation examination.  The first indication of a knee disorder is in October 1983, when the Veteran reported pain in both knees with "no history of injury."  X-ray studies of his knees were normal.  The Veteran also reported pain in the knees in March 2002.  At that time, "early osteoarthritis" was suspected.  Degenerative joint disease in both knees was subsequently diagnosed by X-ray.  

In May 2007, the Veteran reported bilateral knee pain to his VA treatment provider, which he attributed to repeated drops from aircraft.  The Veteran underwent a VA examination of his knees in February 2008.  The examiner noted the Veteran's history of aircraft drops; however, she found that his knee problems were not the result of his service, because "degenerative arthritis ... is a common process of degeneration related to the process of aging and general wear and tear."  

The examiner is a medical professional and competent to render an opinion here.  Her findings are reasonably based on the evidence of record and a physical examination of the Veteran.  There is no contradictory opinion evidence of record.  In fact, her opinion is consistent with the evidence reflecting no problems until many years after the Veteran's military service.  As noted above, the Veteran did not have arthritis even when seen in 1983, and he specifically reported having no history of an injury.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to in-service incurrence of his disorder.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to his observations of knee pain.  Layno; 38 C.F.R. § 3.159(a)(2).  However, he is not competent to render an opinion as to the cause or etiology of his knee disabilities, because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not alleged a continuity of symptomatology since service; nor has such evidence been shown by the record.  Instead, he has merely provided his own conjecture that somehow the knee problems could be linked to in-service air drops.

The Board is charged with weighing the positive and negative evidence; resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the medical opinion and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, the preponderance of the evidence is against the claim.  As noted above, the VA examiner's opinion is consistent with the remainder of the record, and the Veteran's speculation of the cause, about which he is not competent to opine, is not corroborated by any medical evidence.  Thus, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Scarring of the Back

The Veteran claims that he was shot in the back during his period of service, resulting in a tender scar.  The Veteran's account of an event during combat is presumed true as consistent with the time, place and circumstances of his service.   See 38 U.S.C.A. § 1154(b); Collette, supra.  

A February 1968 service treatment record reflects treatment for what was termed "superficial scratches" on the right scapula from a grenade fragment.  No scarring or other wounds were noted on separation examination.

The Veteran underwent a VA scars examination in February 2008, at which time a 12 cm by .25 cm scar was noted on the lower mid portion of the back.  The Veteran (through his wife) pointed out that this was a residual of the in-service wound.  The examiner, however, noted that the service treatment records referred only to a superficial wound to the right scapula, and did not discuss the medical probabilities that the scar pointed out by the Veteran was the result of his service.

The Veteran is competent to report that he sustained a wound to the lower back, and is also competent to report its location.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  There is no competent and credible evidence which contradicts his assertion.  Although his separation examination was negative for such an injury, the examination report did not record the presence of any other injuries either, including the wound to the right scapula area and the unspecified injury for which the Veteran received a Purple Heart.  

The February 2008 VA examiner did not provide an opinion as to the etiology of the Veteran's low back scar because an injury to that area was not documented in the service treatment records.  This conclusion, however, does not take into account the competent and credible evidence submitted by the Veteran as to his in-service injury.  Why the examiner did not address such lay evidence is unknown, but the salient point is that the Board will consequently give this examiner's opinion less probative value.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  With resolution of reasonable doubt in the Veteran's favor, a grant of service connection is warranted.



ORDER

Entitlement to a higher rating for anxiety disorder, evaluated as 10 percent disabling from July 31, 2007, and as 50 percent disabling from September 20, 2008, is denied.

Entitlement to service connection for a right or left knee disability is denied.

Entitlement to service connection for a 0.25 cm by 12 cm scar of the low middle portion of the back is granted.


REMAND

The Veteran claims service connection for PTSD as a result of combat exposure.  Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the  DSM-IV.  The DSM-IV sets forth specific criteria that must be met to establish a diagnosis of PTSD.  They are:

A.  The person has been exposed to a traumatic event in which both of the following were present: 

(1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and 

(2) the person's response involved intense fear, helplessness, or horror. . . .

B.  The traumatic event is persistently experienced in one (or more) of the following ways: 

(1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; 
      (2) recurrent distressing dreams of the event;
(3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociate flashback episodes, including those that occur on awakening or when intoxicated);  
(4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; or
(5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.

C.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following: 

(1) efforts to avoid thoughts, feelings, or conversations associated with the trauma; 
(2) efforts to avoid activities, places, or people that arouse recollections of the trauma;
      (3) inability to recall an important aspect of the trauma;
(4) markedly diminished interest or participation in significant activities;
      (5) feeling of detachment or estrangement from others; 
(6) restricted range of affect (e.g., unable to have loving feelings); or
(7) sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span).

D.  Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following: 

      (1) difficulty falling or staying asleep; 
      (2) irritability or outbursts of anger; 
      (3) difficulty concentrating;
      (4) hypervigilance; or
 	(5) exaggerated startle response.

E.  Duration of the disturbance (symptoms in Criteria B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The Veteran has received two VA PTSD examinations, both of which have found that his symptoms do not meet the criteria for a diagnosis of PTSD in accordance with DSM-IV. 38 C.F.R. § 4.125(a).  However, neither examination discussed a June 2007 VA psychiatric evaluation, which diagnosed PTSD in accordance with DSM-IV criteria, or explained any difference of opinion.  In addition, the most recent examination of the Veteran, which took place on September 20, 2008, reached conclusions which require clarification upon remand.  Specifically, the examiner found that the Veteran did not have any symptoms of re-experiencing his trauma, which are criteria necessary for a diagnosis of PTSD; however, accounts of intrusive thoughts, flashbacks, and nightmares about his combat service were clearly noted on the examination report.  

The examiner also reported that the Veteran met only 2 out of the 3 avoidance criteria under Criteria C.  A third symptom, loss of interest in previously enjoyable activities, was dismissed as "not [appearing] to be due to the trauma."  The examiner did not provide an explanation for this finding.  In light of the above, the Board finds that the matter should be referred to the February 2008 examiner, if available, for clarification of her opinion and consideration of the June 2007 clinical findings.

In addition, regulatory changes during the course of the Veteran's appeal have altered the manner of proof in claims for PTSD.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).  

In light of these regulatory changes, the Veteran should also be sent a new VCAA letter informing him of the information and evidence necessary to substantiate a claim of service connection for PTSD.  Id.  

Given the grant of service connection above, and the need to further develop the claim of service connection for PTSD, the claim for TDIU will be deferred pending completion of all appropriate development and adjudicatory actions with respect to the claims of service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Finally, the Board notes that post-service treatment records from the Lexington (Kentucky) VA Medical Center (VAMC) have been obtained.  The most recent records from this facility are dated in November 2009.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Lexington VAMC and request that all records of the Veteran's treatment at that facility since November 2009 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Review the claims folder and ensure that all notification and development actions required by the VCAA are fully complied with and satisfied with respect to the Veteran's claim of service connection for PTSD, including the changes to the regulation regarding stressor verification.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

3.  After the aforementioned development has been completed, return the claims folder to the February 2008 VA mental health examiner, if available, for review.  The examiner is asked to clarify her findings that the Veteran does not meet the criteria for a diagnosis of PTSD.  Specifically, she should state why the Veteran does not have symptoms of re-experiencing, in light of his reports of nightmares, intrusive thoughts, and flashbacks.  In addition, she should indicate why the Veteran's reported loss of interest in previously enjoyable activities is not attributable to his in-service trauma.  She should further discuss the June 2007 assessment of PTSD and explain any difference in opinion.

If the examiner determines that she cannot provide an opinion on the issues without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

If the examiner finds that the Veteran does, in fact, meet the criteria for a diagnosis of PTSD, she should identify the specific stressor(s) underlying the diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship 

between any diagnosed PTSD and whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified and corroborated stressor that is not related to his fear of hostile military or terrorist activity.  A complete rationale must be provided for all opinions expressed.

(If the previous examiner is no longer available, or the previous examiner finds that another examination should be scheduled in order to address the questions presented by this remand, another examination should be scheduled.)

4.  After the above has been completed, readjudicate the issues remaining on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  (The TDIU claim should be addressed after assigning a rating for the service-connected scar.)  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


